836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie FLOURNOY, Jr., Plaintiff-Appellant,v.B.G. SETH, T.L. Morris, Richard P. Seiter, Defendants-Appellees.
No. 86-3465.
United States Court of Appeals, Sixth Circuit.
Jan. 11, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983 for frivolity pursuant to 28 U.S.C. Sec. 1915(d).  The appeal was referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, an Ohio prisoner housed in the Local Control unit at Southern Ohio Correctional Facility, alleged that defendants, pursuant to their regulations, are violating his constitutional rights under the first and eighth amendments, including his right to access to the courts.


3
Upon consideration, we conclude that plaintiff sufficiently stated a constitutional claim with respect to the denial of access to the courts.  It cannot be determined with respect to this claim that plaintiff could prove no set of facts which would entitle him to relief.  See Spruytte v. Walters, 753 F.2d 498 (6th Cir.1985), cert. denied, 474 U.S. 1054 (1986);  Brooks v. Dutton, 751 F.2d 197 (6th Cir.1985) (per curiam).


4
The district court's judgment is, accordingly, vacated and this case remanded for further consideration.  Rule 9(b)(6), Rules of the Sixth Circuit.